Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of City Media, Inc. (the “Registrant”) on Form 10-Q for the quarter ending December 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Quarterly Report”), I, Thomas J. Howells, President, Director, Chief Executive Officer, and Principal Accounting Officer, of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Quarterly Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Date: February 1, 2012 By: /s/Thomas J. Howells Thomas J. Howells President and Director Chief Executive Officer, Principal Accounting Officer City Media, Inc.
